Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5, 6, 9-14, 16 and 19-20 are pending in a Supplemental Amendment dated 08/16/2022.
Applicants’ amendments/arguments filed on 07/30/2022 with a request of an After-Final Consideration Pilot Program (AFCP 2.0) are acknowledged. The Examiner contacted applicant’s representative Adam Warwick Bell, D. Phil on 08/15/2022 to discuss a possible allowability. During the discussions, the Examiner suggested amending claims 1 and 16 while cancelling claim 21 wherein the Supplemental Amendment of 08/16/2022 reflects those amendments. Further, PTO-2323 (AFCP result form) is attached indicating the instant application is in condition for allowance. 
As a result, claims 1, 5, 6, 9-14, 16 and 19-20 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response filed 07/30/2022 and Applicant’s Supplemental Amendment filed 08/16/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. By way of Applicants’ Response and Examiner’s proposed amendment, the claim objection and the 103 rejection have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Warwick Bell, D. Phil on 08/17/2022.

Please amend claim 1 as follows: 
In line 4, “at 5% +/- 1%” has been deleted and replaced with --- at 5% ---.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The applied art including Collier et al. (US2012/0014885A1, of record), Galvez (US2015/0306011A, of record), Pengfei (CN09330915A, of record), Marini (US8283314B1, of record) and Dreher (US2014/0309173A1, of record) does not teach a cosmetic skin-care formulation as claimed. Collier fails to teach lunasin and argan oil, Galvez remains silent about 5% lunasin, and Pengfei does not teach lunasin. There is no motivation to select each of the claimed ingredients from the applied reference and to combine them in order to achieve the claimed invention.  Accordingly, it would be hindsight to derive the instantly claimed subject matter from the combined references. The claimed formulation is structurally distinct over the applied art alone or in combination. 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5, 6, 9-14, 16 and 19-20 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613